DOOLING, District Judge.
The petitioner has presented an oath in forma pauperis, and asks that he be permitted to file his petition and schedules without paying the clerk the fees provided for by law. His schedules show that he has paid his attorney the sum of $35. If this sum was paid from his estate, he should not be allowed to file his petition without paying the required fees, because in the order of priority established by the statute the clerk’s fee takes precedence over the fees of his attorney, and a bankrupt cannot reverse this order by paying his attorney first and not paying the clerk at all.
The motion that the clerk be directed to file his petition without fees is therefore denied.